Title: From Thomas Jefferson to Edmond Charles Genet, 22 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 22. 1793.

Immediately on the receipt of your favor of the 2d. inst. informing me of a conspiracy among the refugees from the French colonies now at Charleston, to undertake an expedition from thence against the said colonies, I communicated the information to the Governor of S. Carolina, with a desire that he would prevent every enterprize of that nature.
The other matters contained in the same letter belong of course to the ordinary cognisance of the Judiciary, which is open to the parties interested without any interposition of the Executive. I have the honor to be with great respect Sir your most obedt & most humble servt

Th: Jefferson

